Citation Nr: 0023406	
Decision Date: 08/01/00    Archive Date: 09/05/00

DOCKET NO.  97-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

FINDINGS OF FACT

1.  The evidence shows that the veteran has a cervical spine 
disability.

2.  The evidence of record includes a medical opinion that 
the veteran's service-connected scoliosis of the thoracic 
spine was affecting her cervical spine.


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Subsequently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).

The evidence of record includes an April 1999 VA spine 
examination which states that the veteran's service-connected 
scoliosis of the thoracic spine was affecting her cervical 
spine.  The Board finds this provides a nexus, or link, 
between a currently diagnosed disability and a disease or 
injury incurred in or aggravated by service.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a cervical spine 
disability is well grounded and to that extent only the claim 
is allowed.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for a cervical 
spine disability is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The Court has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).  Because the claim of entitlement to 
service connection for a cervical spine disability is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board notes that this claim was previously before the 
Board and was the subject of a January 1999 remand.  That 
remand noted that when aggravation of a non-service connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, but only that degree, over and above 
the degree existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The January 1999 Board remand requested that an examination 
be conducted to determine whether or not that the veteran's 
service-connected scoliosis of the thoracic spine was 
aggravating her cervical spine disability.  The RO admirably 
attempted through three examinations to acquire an opinion 
responsive to the request of the Board, however, the result 
was that two somewhat contradictory opinions were obtained.  
One opinion stated that the service-connected thoracic 
scoliosis was "affecting" the veteran's cervical spine.  
The other stated that the thoracic disability and the 
cervical disability were not related.

The Board finds these medical examinations to be inconclusive 
of the opinion sought by the previous remand regarding 
whether the thoracic spine disability aggravates the cervical 
spine disability.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board feels that a VA examination conducted by 
a Board of examiners and answering the specific opinion 
request would be useful in adjudicating this claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report(s) that such review has been 
conducted.

b)  The examiner should provide 
comprehensive diagnoses for all 
spinal pathology present.

c)  The examiner should state 
whether or not the veteran's 
service-connected thoracic spine 
scoliosis either caused or 
aggravates (increases in severity) 
her cervical spine disability.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



